Citation Nr: 1019114	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  99-11 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Mr. Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
December 1978 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) has a 
long and somewhat complicated procedural history.  This 
appeal originated from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for PTSD 
and other mental illness as well.

In September 2004, the Board remanded the case to RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration - including having the 
Veteran undergo a VA compensation examination for a medical 
opinion concerning the diagnosis and etiology of his claimed 
psychiatric disorder.

Subsequently, in November 2006, the Board again remanded the 
claim for a psychiatric disorder other than PTSD to the AMC 
- for still further development and consideration, whereas 
the Board denied the claim specifically for PTSD.  
The Veteran appealed that denial of his PTSD claim to the U. 
S. Court of Appeals for Veterans Claims (Court/CAVC).

Meanwhile, during the pendency of the appeal to the Court, 
the AMC issued a decision in May 2008 initially proposing to 
grant service connection for schizophrenia, undifferentiated 
type, and assign a 70 percent rating retroactively effective 
from June 3, 1997, the date of receipt of the Veteran's 
claim.  But in September 2008 a designate of VA's Director of 
Compensation and Pension Service reviewed the file and, in 
relevant part, concluded that proposed grant was premature.  
This designate determined, instead, that the file needed to 
be reviewed additionally by a board-certified group of 
psychiatrists for the purpose of establishing a definitive 
diagnosis of the Veteran's neuropsychiatric disorder(s) 
and any potential relationship or delineation between these 
diagnoses and his personality disorder and/or schizophrenia, 
undifferentiated type.


This designate went on to indicate that, while she did not 
anticipate further examination of the Veteran to obtain this 
additional medical comment, if necessary, another examination 
should be authorized.  This designate also specified still 
other development that needed to be completed prior to 
reconsidering this proposed grant, including obtaining a 
response to a question the Board had posed when remanding 
this claim for mental illness other than PTSD in November 
2006.

A VA compensation examiner (a psychiatrist) subsequently was 
given an opportunity to review the file in May 2009, but was 
unable to provide this requested opinion regarding 
reconciliation of the Veteran's multiple psychiatric 
diagnoses of schizoid personality disorder, schizophrenia, 
undifferentiated type, PTSD, generalized anxiety disorder, 
and reactive depression, etc.  This commenting 
VA psychiatrist explained that, although she had reviewed the 
claims file (c-file) containing the Veteran's service records 
and VA medical records, she could not make this requested 
determination without speculating because she had not had an 
opportunity to examine the Veteran personally (noting she had 
not "seen the Veteran at all"), and since different 
diagnoses had been given by different clinicians and some 
diagnoses were given without proper clinical justification.

Consequently, the Veteran was to be scheduled for a VA 
compensation examination and, according to a May 2009 
deferred rating sheet, this examination needed to be 
conducted by a board-certified group of psychiatrists with a 
definitive diagnosis to comply with the previously mentioned 
request.  The AMC sent the Veteran a letter shortly 
thereafter, in June 2009, indicating the local VA medical 
facility had been asked to provide this requested examination 
and explaining what he could do if he could not keep the 
appointment or failed to report for the evaluation, etc.  
Other records in the file indicate that examination was 
scheduled for July 1, 2009, but that it was cancelled after 
he failed to report for it.  So, primarily as a result, 
the AMC issued a supplemental statement of the case (SSOC) in 
July 2009 continuing to deny service connection for a 
psychiatric disorder other than PTSD.



Contemporaneously, in June 2009, after considering arguments 
submitted in briefs from the Veteran's attorney and VA's 
Office of General Counsel - representing the Secretary, the 
Court issued a memorandum decision vacating the Board's 
November 2006 decision denying the claim for service 
connection specifically for PTSD.  The Court remanded this 
claim for PTSD to the Board for further development in 
compliance with directives specified.

Hence, both claims are again before the Board - both for 
PTSD specifically and for the various other psychiatric 
diagnoses also mentioned.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (indicating the scope of a mental health disability 
claim includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  And 
to comply with the Court's memorandum decision, the Board 
is again remanding this case for the additional development 
the Court deemed necessary.


REMAND

The Court's memorandum decision indicates the Board did not 
fulfill its obligation to assist the Veteran in developing 
his claim for service connection for PTSD by trying to obtain 
additional evidence or information to corroborate his alleged 
stressor in service that he believes caused this condition.  
The Court pointed out that, in his July 1997 responses to a 
PTSD questionnaire, he specifically stated that an incident 
had occurred while he was stationed at Kadena Air Force Base 
around January or February 1980 and that, although he had 
initially stated that he could not remember the specifics of 
that incident, the record on appeal now contains a subsequent 
statement from him referencing a hangar explosion and burned 
dead bodies.  Furthermore, his mother testified that, 
following her attempt to visit him while he was stationed in 
Okinawa, he made several references to this incident 
("burned bodies"), although he was still unable to recall 
details.  So the Court concluded there is sufficient 
information for VA to seek clarification from the service 
department of this alleged event.  38 U.S.C.A. § 5103A(c)(1).


Additionally, as already explained, there is substantial 
disagreement as to the Veteran's current psychiatric 
diagnoses - including whether he has PTSD and/or schizoid 
personality disorder versus schizophrenia, undifferentiated 
type, and/or generalized anxiety disorder and reactive 
depression, etc.  An examination and comprehensive review of 
the file by a board-certified group of psychiatrists, 
therefore, is still needed to establish a definitive 
diagnosis of his neuropsychiatric disorders, to delineate 
each, and to determine each's potential relationship to his 
military service - including especially to the incident 
mentioned regarding the hangar explosion and burned dead 
bodies.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Locklear v. Nicholson, 20 Vet. App. 410 (2006).  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  As the Court directed in its June 2009 
memorandum decision, request verification 
from the service department of any 
incidents during January or February 1980 
at Kadena Air Force Base involving a 
hangar fire, explosions, or airplane 
crashes and resultant burned bodies.  If 
alternatively an incident occurred off 
base, check base logs for the Veteran's 
involvement in any recovery or cleanup of 
the incident site.

If after making reasonable efforts to 
obtain this corroborating evidence, none 
is obtained and it is determined that 
further attempts to obtain this supporting 
evidence would be futile, then make an 
express declaration of this and notify the 
Veteran and his attorney in accordance 
with 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e)(1).

2.  Upon completion of this stressor 
development, and with the benefit of any 
additional corroborating evidence obtained 
as a consequence, schedule the Veteran for 
a VA compensation examination by a board-
certified group of psychiatrists (see the 
letter in the file dated September 3, 2008 
from a designate of the Director of VA's 
Compensation and Pension Service 
indicating this level of examination is 
needed) to establish a definitive 
diagnosis of the Veteran's 
neuropsychiatric disorders, i.e., 
reconcile his various psychiatric 
diagnoses that have included schizoid 
personality disorder versus schizophrenia, 
undifferentiated type, and/or 
generalized anxiety disorder and reactive 
depression, etc.

If it is determined the Veteran has more 
than one diagnosis, the board should 
delineate, to the extent possible, 
symptoms associated with each disorder and 
discuss their relationship to his 
personality disorder and/or schizophrenia, 
undifferentiated type, if diagnosed.  
If delineation is not possible, the board 
should explain why this requested comment 
cannot be provided.

Further concerning this, if schizoid 
personality disorder is diagnosed, for 
which direct service connection generally 
is not permitted as a matter of express 
VA regulation (see 38 C.F.R. §§ 3.303(c), 
4.9, 4.127) the board should comment 
nonetheless on whether the Veteran has 
additional disability due to aggravation 
of this personality disorder during or by 
his military service - beyond this 
condition's natural progression - by 
superimposed disease or injury, including 
consideration of any contemporaneous 
psychiatric disorder diagnosed in service.

If PTSD is diagnosed (thereby confirming 
the Veteran meets the DSM-IV criteria for 
this diagnosis), the board must specify 
the stressor that formed the basis of this 
diagnosis - and, in particular, whether 
it was predicated on an objectively 
confirmed stressor.  To this end, 
the board must be apprised of all 
stressors that have been independently 
corroborated as having occurred, 
including especially the alleged incident 
in January or February 1980 regarding an 
explosive fire in a hangar and resultant 
burned bodies.

To facilitate making these important 
determinations, it is imperative this 
board-certified group of psychiatrists 
review the relevant evidence in the file 
for the pertinent history, including 
especially the Court's June 2009 
memorandum decision, a copy of this 
remand, the statements of the VA 
psychiatrist that was asked to comment in 
May 2009, the reports of the Veteran's 
VA compensation examinations in May 2007 
and November 2004, his SSA records, his VA 
outpatient treatment records, and his 
service treatment and personnel records.

All necessary diagnostic testing and 
evaluation needed to make these important 
determinations should be performed.

The examiners must discuss the rationale 
of all opinions expressed in response to 
these questions posed, irrespective of 
whether the comments are favorable or 
unfavorable to the claims.

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on these pending 
claims. 

3.  Ensure the report of this examination 
contains responses to all questions posed.  
If not, take corrective action.  38 C.F.R. 
§ 4.2.

4.  Then readjudicate the claims for 
service connection for PTSD specifically 
and other mental illness in light of the 
additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his attorney a SSOC and give 
them an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



